MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Feb 16 2016, 9:03 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                        Gregory F. Zoeller
Ripstra Law Office                                       Attorney General of Indiana
Jasper, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rhonda J. Mattingly,                                     February 16, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         63A05-1509-CR-1310
        v.                                               Appeal from the Pike Circuit Court
                                                         The Honorable Jeffrey L.
State of Indiana,                                        Biesterveld, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         63C01-1409-F5-425



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 63A05-1509-CR-1310 | February 16, 2016   Page 1 of 7
                                       Statement of the Case
[1]   Rhonda J. Mattingly appeals the trial court’s revocation of her probation and

      Community Corrections placement, following a dispositional hearing. She

      raises one issue, namely, whether the trial court abused its discretion in

      ordering her to serve the balance of her previously suspended sentence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On September 16, 2014, the State charged Mattingly with three criminal

      offenses relating to controlled substances. Pursuant to a negotiated plea

      agreement, she pleaded guilty to corrupt business influence, as a Level 5 felony,

      and she was sentenced to six years with five years suspended to probation. The

      single executed year was to be served in Community Corrections in a work-

      release program.


[4]   Approximately two-and-one-half months later, Community Corrections filed a

      notice of Community Corrections violation alleging that Mattingly had tested

      positive for Alpha-Pyrrolidinopentiophenone (“Alpha-PVP”), an illegal

      controlled substance known colloquially as “bath salts.” Appellant’s App. at

      46; Tr. at 12, 20. The State subsequently filed a motion to revoke Mattingly’s

      probation based on her possession of, and positive test for the use of, Alpha-

      PVP.




      Court of Appeals of Indiana | Memorandum Decision 63A05-1509-CR-1310 | February 16, 2016   Page 2 of 7
[5]   At a revocation hearing on June 8, Mattingly admitted to the alleged violations,

      and the trial court accepted her admission. At the subsequent hearing,1 defense

      counsel argued for leniency given that Mattingly’s criminal history involved

      only non-violent crimes related to drugs and alcohol and that Mattingly suffered

      from chronic anxiety disorder, depression, and possible bipolar disorder.

      Mattingly testified that she used the Alpha-PVP on only one occasion when she

      was on work release because she was depressed and grieving the death of her

      best friend. She testified that, because she could not afford to buy her

      prescribed medications for her mental health problems, she self-medicated with

      the Alpha-PVP on that one occasion. Mattingly apologized and asked that the

      court impose a sentence other than prison.


[6]   The trial court noted that it considered the Indiana Risk Assessment System

      (IRAS) section of Mattingly’s Presentence Investigation Report, which showed

      that Mattingly was in the high risk category to reoffend. The court also noted

      that Mattingly had “a history of criminal delinquent behavior in that she’s

      recently violated . . . probation in this matter.” Tr. at 24. The trial court also

      considered the fact that Mattingly admitted to the probation violation, thus

      saving the court time and resources. However, the trial court revoked

      Mattingly’s Community Corrections placement and her probation, and it

      ordered that she serve the balance of her sentence in the Indiana Department of




      1
          The trial court styled the dispositional hearing as a “Re-Sentencing Hearing.” Tr. at 15.


      Court of Appeals of Indiana | Memorandum Decision 63A05-1509-CR-1310 | February 16, 2016        Page 3 of 7
      Correction, with a recommendation that she be placed in the Purposeful

      Incarceration Program. This appeal ensued.


                                       Discussion and Decision
[7]   Mattingly argues that the trial court abused its discretion in revoking her

      Community Corrections placement and her probation. “Probation [and

      Community Corrections placement are] a matter of grace left to trial court

      discretion, not a right to which a criminal defendant is entitled.” Prewitt v. State,

      878 N.E.2d 184, 188 (Ind. 2007); see also Treece v. State, 10 N.E.3d 52, 56 (Ind.

      Ct. App. 2014), trans. denied. We review probation violation determinations

      and sanctions for an abuse of discretion.2 Heaton v. State, 984 N.E.2d 614, 616

      (Ind. 2013). “An abuse of discretion occurs where the decision is clearly

      against the logic and effect of the facts and circumstances, or when the trial

      court misinterprets the law.” Id. (citations omitted).


[8]   A probation revocation proceeding is a two-step process. Id. First, the trial

      court must determine whether the preponderance of the evidence showed that a

      probation violation occurred. Id.; see also Ind. Code § 35-38-2-3 (requiring that

      an evidentiary hearing be held on revocation of probation and providing for

      confrontation and cross-examination of witnesses by the probationer).




      2
        “For purposes of appellate review, we treat a hearing on a petition to revoke a placement in a community
      corrections program the same as we do a hearing on a petition to revoke probation.” Cox v. State, 706 N.E.2d
547, 549 (Ind. 1999).

      Court of Appeals of Indiana | Memorandum Decision 63A05-1509-CR-1310 | February 16, 2016         Page 4 of 7
              When a probationer admits to violations of the terms of his
              probation, the procedural safeguards of [I.C. § 35-38-2-3] are
              unnecessary. Instead, the court can proceed to the second step of
              the inquiry and determine whether the violation warrants
              revocation. However, even a probationer who admits the
              allegations against him must still be given an opportunity to offer
              mitigating evidence suggesting that the violation does not
              warrant revocation.


      Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008) (citations omitted).


[9]   In the second step of the process, the trial court must determine whether the

      probation violation warrants revocation of probation or some lesser sanction.

      Heaton, 984 N.E.2d at 616 (“[I]f a violation is found, then the trial court must

      determine the appropriate sanctions for the violation.”); Patterson v. State, 659
N.E.2d 220, 222-23 (Ind. Ct. App. 1995) (“A court has several dispositional

      options in a revocation proceeding.”). Indiana Code Section 35-38-2-3(h)

      provides:


              If the court finds that the person has violated a condition at any
              time before termination of the period, and the petition to revoke
              is filed within the probationary period, the court may impose one
              (1) or more of the following sanctions:


              (1) Continue the person on probation, with or without modifying
              or enlarging the conditions.


              (2) Extend the person’s probationary period for not more than
              one (1) year beyond the original probationary period.




      Court of Appeals of Indiana | Memorandum Decision 63A05-1509-CR-1310 | February 16, 2016   Page 5 of 7
               (3) Order execution of all or part of the sentence that was
               suspended at the time of initial sentencing.


       Our supreme court has held that this statute “permits judges to sentence

       offenders using any one of or any combination of the enumerated powers.”

       Prewitt v. State, 878 N.E.2d at 187.


[10]   A single violation of a condition of probation is sufficient to permit the trial

       court to revoke probation. Pierce v. State, No. 28A05-1502-CR-57, 2015 WL
5589753, at *2 (Ind. Ct. App. Sept. 23, 2015). Although the trial court is not

       required to consider aggravating and mitigating factors when deciding whether

       to revoke probation, Treece, 10 N.E.3d at 59-60, “at a minimum, a probationer’s

       mental state must be considered in the dispositional determination of a

       probation revocation proceeding,” Patterson v. State, 659 N.E.2d at 222-23.

       However, evidence of “a mental disease or defect is not dispositive of [the]

       case.” Patterson, 659 N.E.2d at 223. Rather, the trial court is obligated only to

       consider the information as a factor in making its dispositional determination,

       and it retains full discretion to find that the evidence of a mental health

       condition does not excuse or mitigate the probation violation. Id.


[11]   Here, Mattingly admitted to the violation of probation; therefore, no

       evidentiary hearing was held on that issue, and the matter was scheduled for a

       dispositional hearing. At that hearing Mattingly testified that, at the time she

       had possessed and used the Alpha-PVP, she was very depressed and was

       mourning her best friend’s death. She also testified as to other potentially


       Court of Appeals of Indiana | Memorandum Decision 63A05-1509-CR-1310 | February 16, 2016   Page 6 of 7
       mitigating factors, such as a non-violent criminal history and her admission to

       violating probation, which saved the court time and resources.


[12]   In revoking Mattingly’s probation and Community Corrections placement, the

       trial court heard Mattingly’s testimony and took into consideration her criminal

       history, likelihood of recidivism, and admission to the violation, which saved

       the court time and resources. It was within the trial court’s discretion to give

       little weight to the potentially mitigating factors Mattingly raised. See, e.g.,

       Wann v. State, 997 N.E.2d 1103, 1106 (Ind. Ct. App. 2013) (“Generally

       speaking, as long as the trial court follows the procedures [for revoking

       probation], the trial court may properly order execution of a suspended

       sentence.”). The trial court was also within its discretion to give little or no

       weight to Mattingly’s testimony about her mental health. Patterson, 659 N.E.2d

       at 223. This is especially so since she did not claim that her mental health made

       her incapable of forming the requisite intent to commit the crime that was the

       basis of her violation of probation. Id. Moreover, Mattingly’s testimony “was

       not so convincing or conclusive as to compel the court to find that the probation

       violation was excused or mitigated by the alleged mental condition.” Id. The

       trial court did not abuse its discretion in ordering Mattingly to serve the balance

       of her previously suspended sentence.


[13]   Affirmed.


       Riley, J., and May, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 63A05-1509-CR-1310 | February 16, 2016   Page 7 of 7